DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 11, the claims recite “the BSS parameter updated,” but independent claims 1 and 10 instead recite “a basic service set (BSS) parameter update.” However, “a BSS parameter update” has different scope than “the BSS parameter updated” and thus the antecedent basis of such terms appears to conflict. For instance, “a BSS parameter update” may be broadly reasonably interpreted as any message indicating one or more BSS parameters, whereas “the BSS parameter updated” appears to refer to a singular updated parameter. As can be seen for instance in at least dependent claims 3 and 12, such claims properly refer back to “the BSS parameter update” and discuss how such an update may include multiple parameters. It is therefore unclear if “the BSS parameter updated” was instead intended to refer to “the BSS parameter update,” if claims 2 and 11 are intended to restrict “a BSS parameter update” to be directed to only a single parameter, or if some other interpretation was intended. Claims 2 and 11 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the BSS parameter updated” as being potentially intended to recite “the BSS parameter update” in line with the antecedent basis of the independent claims.	Regarding claims 5 and 14, the claims recite that “the second STA of the non-AP MLD is operable to stop transmitting over the second wireless link until a beacon frame comprising an Extended Channel Switch Announcement (ECSA) information element (IE) having a Channel Switch Count set to 0 is received by the second STA of the non-AP MLD.” However, such claim language does not appear to explicitly require that a beacon frame comprising an Extended Channel Switch Announcement (ECSA) information element (IE) having a Channel Switch Count set to 0 actually be received by the second STA of the non-AP MLD. Such claim language may thus be broadly reasonably interpreted as requiring that the non-AP MLD not perform communication over the second wireless link, which contradicts the last step of the independent claims wherein the second STA of the non-AP MLD is required to communicate over the second wireless link. Claims 5 and 14 thus appear to impermissibly broaden the independent claims since the claimed beacon frame comprising an ECSA IE having a Channel Switch Count set to 0 may be broadly reasonably interpreted as never being received. If the claims are intended to both require communication over the second communication link as is required by the independent claims and also later “stop transmitting over the second wireless link” until the claimed beacon frame is received, it is unclear when the device would stop transmission since no actual trigger for stopping the transmission of the independent claims is recited. Another potential interpretation of claims 5 and 14 that would not broaden the independent claims is interpreting the “is operable to” language as requiring that the device be capable of stopping transmission, but not actually stopping transmission to avoid impermissibly broadening the independent claims. However, such an interpretation is also unclear since it would appear to require that claims 5 and 14 require no additional action. Claims 5 and 14 are thus indefinite. For the purpose of compact prosecution, the Examiner will interpret claims 5 and 14 as written wherein an ECSA IE having a Channel Switch Count set to 0 is received.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10-12, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0268956, Xiao hereinafter, provided by Applicant) in view of Patil et al. (US 2021/0014911, Patil hereinafter, full support for cited subject matter exists in provisional application No. 62/873,827 filed on Jul. 12, 2019).	Regarding claim 1, Xiao teaches a method of transmitting data over a wireless network, the method comprising: 	at a first wireless station (STA) of an access point (AP) multi-link device (MLD), wirelessly transmitting a beacon frame to a non-AP MLD over a first wireless link of the wireless network (A WLAN apparatus such as WLAN apparatus 150 in Fig. 11 may operate as an access point (AP), which may include operating as at least a first virtual access point (VAP1) associated with a first BSS and second virtual access point (VAP2) associated with a second BSS. Such an AP operating at least two VAPs having respective BSSs may be broadly reasonably interpreted as an AP MLD, and VAP1 may therefore be broadly reasonably interpreted as the claimed first wireless STA of an AP MLD. Fig. 9 describes how such a VAP may generate and transmit a management frame (described as a beacon in step 940) to STAs such as those depicted in at least Fig. 11. STAs such as those in Figs. 9 and 11 (such as first STA 1110) capable of communication with both VAP1 over BSS1 and VAP2 over BSS2 may be broadly reasonably interpreted as a non-AP MLD since such STAs may be broadly reasonably interpreted as performing communication over multiple links. The VAP1 (i.e., the first STA of an AP MLD) may thus be broadly reasonably interpreted as wirelessly transmitting a beacon frame to a non-AP MLD over a first wireless link of the wireless network; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), wherein a second wireless link of the wireless network carries communication between the non-AP MLD and a second STA of the AP MLD (VAP2 at the AP may be broadly reasonably interpreted as a second STA of the AP MLD, and the VAP2 may communicate with STAs such as those depicted in at least Fig. 11 using the BSS2 of VAP2 (i.e., using a second wireless link of the wireless network. A second wireless link of the wireless network may thus be broadly reasonably interpreted as carrying communication between the non-AP MLD and a second STA of the AP MLD; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), and wherein the beacon frame comprises: an indication of a basic service set (BSS) parameter update (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as a BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]); and an identification of the second wireless link (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as including an identification of the second wireless link since the BSS associated with VAP2 may be broadly reasonably interpreted as the second wireless link; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]); and 	at the second STA of the AP MLD, wirelessly communicating with the non-AP MLD over the second wireless link according to the BSS parameter update (A STA interpreted as the non-AP MLD (such as STA 1110 of Fig. 11) may communicate with VAP2 over BSS2 (i.e., the second STA of the AP MLD) based on the received beacon generated for instance according to Fig. 9. The second STA of the MDL may thus be broadly reasonably interpreted as wirelessly communicating with the non-AP MLD over the second wireless link according to the BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]).	However, Xiao does not specifically disclose the non-AP MLD comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD.	Patil teaches the non-AP MLD comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD (Devices capable of multi-link (ML) communications are characterized as a single device comprised of a separate entity for each of the multiple communication links. Such a device capable of ML communications (i.e., a non-AP MLD) having such separate entities for each communication link (i.e., comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD) may thus be broadly reasonably interpreted as a non-AP MLD that comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD; Patil; Figs. 5 and 6B; [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	Regarding claim 10, Xiao teaches a method of transmitting data over a wireless network, the method comprising: 	at a non-access point (AP) multi-link device (MLD), accessing a beacon frame transmitted by a first STA of an AP MLD, wherein the non-AP MLD and first STA of the AP MLD communicate wirelessly over a first wireless link (A WLAN apparatus such as WLAN apparatus 150 in Fig. 11 may operate as an access point (AP), which may include operating as at least a first virtual access point (VAP1) associated with a first BSS and second virtual access point (VAP2) associated with a second BSS. Such an AP operating at least two VAPs having respective BSSs may be broadly reasonably interpreted as an AP MLD, and VAP1 may therefore be broadly reasonably interpreted as the claimed first wireless STA of an AP MLD. Fig. 9 describes how such a VAP may generate and transmit a management frame (described as a beacon in step 940) to STAs such as those depicted in at least Fig. 11. STAs such as those in Figs. 9 and 11 (such as first STA 1110) capable of communication with both VAP1 over BSS1 and VAP2 over BSS2 may be broadly reasonably interpreted as a non-AP MLD since such STAs may be broadly reasonably interpreted as performing communication over multiple links. The VAP1 (i.e., the first STA of an AP MLD) may thus be broadly reasonably interpreted as wirelessly transmitting a beacon frame to a non-AP MLD over a first wireless link of the wireless network. The non-AP MLD may thus also be broadly reasonably interpreted as accessing such a beacon frame transmitted by the first STA of the AP MLD, wherein the non-AP MLD and first STA of the AP MLD communicate wirelessly over a first wireless link ; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), wherein a second wireless link carries communication between the non-AP MLD and a second STA of the AP MLD (VAP2 at the AP may be broadly reasonably interpreted as a second STA of the AP MLD, and the VAP2 may communicate with STAs such as those depicted in at least Fig. 11 using the BSS2 of VAP2 (i.e., using a second wireless link of the wireless network. A second wireless link of the wireless network may thus be broadly reasonably interpreted as carrying communication between the non-AP MLD and a second STA of the AP MLD; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), and wherein the beacon frame comprises an indication of a BSS parameter update (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as a BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]) and an identification of the second wireless link (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as including an identification of the second wireless link since the BSS associated with VAP2 may be broadly reasonably interpreted as the second wireless link; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]); and 	at the non-AP MLD, wirelessly communicating with the second STA of the AP MLD over the second wireless link according to the BSS parameter update (A STA interpreted as the non-AP MLD (such as STA 1110 of Fig. 11) may communicate with VAP2 over BSS2 (i.e., the second STA of the AP MLD) based on the received beacon generated for instance according to Fig. 9. The second STA of the MDL may thus be broadly reasonably interpreted as wirelessly communicating with the non-AP MLD over the second wireless link according to the BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]).	However, Xiao does not specifically disclose the non-AP MLD comprises a first wireless station (STA) of the non-AP MLD and a second STA of the non-AP MLD.	Patil teaches the non-AP MLD comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD (Devices capable of multi-link (ML) communications are characterized as a single device comprised of a separate entity for each of the multiple communication links. Such a device capable of ML communications (i.e., a non-AP MLD) having such separate entities for each communication link (i.e., comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD) may thus be broadly reasonably interpreted as a non-AP MLD that comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD; Patil; Figs. 5 and 6B; [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	Regarding claims 2 and 11, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Xiao further teaches the BSS parameter updated is carried in an Extended Channel Switch Announcement (ECSA) information element (IE) of a multi-link information IE (Beacon parameters may include an Extended Channel Switch Announcement, and information pertaining to such an Extended Channel Switch Announcement pertaining to multiple links (i.e., BSS1 and BSS2) may be broadly reasonably interpreted as an information element of a multi-link information IE. The BSS parameter update may thus be broadly reasonably interpreted as being carried in an Extended Channel Switch Announcement (ECSA) information element (IE) of a multi-link information IE when the beacon includes ECSA information; Xiao; Fig. 2; [0054]-[0055], [0067]).	Regarding claims 3 and 12, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Xiao further teaches the BSS parameter update comprises: a beacon interval (Beacon parameters may include a beacon interval; Xiao; Fig. 2; [0054]-[0055], [0067]). 	However, Xiao does not specifically disclose the BSS parameter update comprises: a timing synchronization function (TSF) offset between the first wireless link and the second wireless link for performing a channel switch on the second wireless link.	Patil teaches the BSS parameter update comprises: a timing synchronization function (TSF) offset between the first wireless link and the second wireless link for performing a channel switch on the second wireless link (As can be seen for instance in at least Figs. 10-11 and their corresponding description, the beacon frame may be comprised of a TSF Offset field which is described as facilitating faster link switching. Such a TS Offset field may be broadly reasonably interpreted as being “for performing a channel switch on the second wireless link.” The Examiner would also like to note that such “for performing a channel switch on the second wireless link” may be broadly reasonably interpreted as intended use of the TSF offset. Therefore, although Patil does teach such an intended use, Patil is not required to teach such an intended use since the claims do not actually require using the TSF offset for such an intended use; Patil; Figs. 10-11; [0150]-[0152], [0157]-[0158], [0167]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	Regarding claims 6 and 15, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Xiao further teaches the BSS parameter update comprises a BSS color change (Beacon parameters may include a BSS Color Change Announcement; Xiao; Fig. 2; [0054]-[0055], [0067]), and further comprising disabling a BSS color of the wireless network until the BSS color change is complete (Changing a BSS color from one color to another may be broadly reasonably interpreted as disabling the previous BSS color of the wireless network, and thus also as disabling a BSS color of the wireless network until the BSS color change is complete. Said differently, the previous color may be broadly reasonably interpreted as being available for future use after the change and thus as being disabled until the BSS color change is complete; Xiao; Fig. 2; [0054]-[0055], [0067]).	Regarding claim 19, Xiao teaches a method and an access point (AP) multi-link device (MLD) for transmitting data over a wireless network (A WLAN apparatus such as WLAN apparatus 150 in Fig. 11 may operate as an access point (AP), which may include operating as at least a first virtual access point (VAP1) associated with a first BSS and second virtual access point (VAP2) associated with a second BSS. Such an AP operating at least two VAPs having respective BSSs may be broadly reasonably interpreted as an AP MLD; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), the apparatus comprising: 	a first transceiver and a second transceiver configured to send and receive data over the wireless network (As can be seen for instance in at least Fig. 15, the WLAN apparatus may be comprised of multiple network interfaces for communication over at least VAP1 and VAP2, which may be broadly reasonably as at least a first transceiver and a second transceiver; Xiao; Figs. 9-11 and 15; [0097]-[0101], [0115]-[0116], [0140]); 	a memory for storing data (As can be seen for instance in at least Fig. 15, the WLAN apparatus may be comprised of a memory; Xiao; Fig. 15; [0139]); and 	a processor (As can be seen for instance in at least Fig. 15, the WLAN apparatus may be comprised of a processor; Xiao; Fig. 15; [0139]) operable to: 		wirelessly transmit a beacon frame to a non-AP MLD over a first wireless link of the wireless network using the first transceiver (A WLAN apparatus such as WLAN apparatus 150 in Fig. 11 may operate as an access point (AP), which may include operating as at least a first virtual access point (VAP1) associated with a first BSS and second virtual access point (VAP2) associated with a second BSS. Such an AP operating at least two VAPs having respective BSSs may be broadly reasonably interpreted as an AP MLD, and VAP1 may therefore be broadly reasonably interpreted as the claimed first wireless STA of an AP MLD. Fig. 9 describes how such a VAP may generate and transmit a management frame (described as a beacon in step 940) to STAs such as those depicted in at least Fig. 11. STAs such as those in Figs. 9 and 11 (such as first STA 1110) capable of communication with both VAP1 over BSS1 and VAP2 over BSS2 may be broadly reasonably interpreted as a non-AP MLD since such STAs may be broadly reasonably interpreted as performing communication over multiple links. The VAP1 (i.e., the first STA of an AP MLD) may thus be broadly reasonably interpreted as wirelessly transmitting a beacon frame to a non-AP MLD over a first wireless link of the wireless network using the first transceiver; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), wherein the non-AP MLD and a second STA of the AP MLD communicate wirelessly over a second wireless link of the wireless network using the second transceiver (VAP2 at the AP may be broadly reasonably interpreted as a second STA of the AP MLD, and the VAP2 may communicate with STAs such as those depicted in at least Fig. 11 using the BSS2 of VAP2 (i.e., using a second wireless link of the wireless network. The non-AP MLD and a second STA of the AP MLD may thus be broadly reasonably interpreted as communicating wirelessly over a second wireless link of the wireless network using the second transceiver; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]), and wherein the beacon frame comprises: an indication of a BSS parameter update (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as a BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]); and an identification of the second wireless link (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as including an identification of the second wireless link since the BSS associated with VAP2 may be broadly reasonably interpreted as the second wireless link; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]); and 		wirelessly communicate with the non-AP MLD over the second wireless link using the second transceiver according to the BSS parameter update (A STA interpreted as the non-AP MLD (such as STA 1110 of Fig. 11) may communicate with VAP2 over BSS2 (i.e., the second STA of the AP MLD) based on the received beacon generated for instance according to Fig. 9. The second STA of the MDL may thus be broadly reasonably interpreted as wirelessly communicating with the non-AP MLD over the second wireless link according to the BSS parameter update; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]).	However, Xiao does not specifically disclose the non-AP MLD comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD.	Patil teaches the non-AP MLD comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD (Devices capable of multi-link (ML) communications are characterized as a single device comprised of a separate entity for each of the multiple communication links. Such a device capable of ML communications (i.e., a non-AP MLD) having such separate entities for each communication link (i.e., comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD) may thus be broadly reasonably interpreted as a non-AP MLD that comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD; Patil; Figs. 5 and 6B; [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	Regarding claim 20, Xiao and Patil teach the limitations of claim 19.	Xiao further teaches the BSS parameter update is carried in a management frame (The frame carrying the BSS parameter information is described as a management frame. The BSS parameter update may thus be broadly reasonably interpreted as being carried in a management frame; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]).
Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0268956, Xiao hereinafter, provided by Applicant) and Patil et al. (US 2021/0014911, Patil hereinafter, full support for cited subject matter exists in provisional application No. 62/873,827 filed on Jul. 12, 2019) in view of Bang et al. (US 2019/0053302, Bang hereinafter).	Regarding claims 4 and 13, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Xiao further teaches the BSS parameter update comprises: a new channel number (Beacon frames comprising BSS information may have a channel number field, which may broadly reasonably interpreted as a new channel number; Xiao; Figs. 8 and 12; [0094], [0124]).	However, Xiao and Patil do not specifically disclose the update comprises: a channel switch count for performing a channel switch on the second wireless link.	Bang teaches the update comprises: a channel switch count for performing a channel switch on the second wireless link (Information regarding a new channel in a received beacon may comprise an extended channel switch announcement element with a channel switch count. When the channel switch count is 0, channel switching may occur at any time. Such a channel switch count may thus be broadly reasonably interpreted as being “for performing a channel switch on the second wireless link.” The Examiner would also like to note that such “for performing a channel switch on the second wireless link” may be broadly reasonably interpreted as intended use of the channel switch count. Therefore, although Bang does teach such an intended use, Bang is not required to teach such an intended use since the claims do not actually require using the channel switch count for such an intended use; Bang; [0199]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Bang regarding beacon information for changes in wireless link information with the teachings as in Xiao regarding beacon information for wireless links and Patil regarding beacon information for wireless links. The motivation for doing so would have been to increase performance by allowing an access point to coordinate the timing of channel switching (Bang; [0199]).	Regarding claims 5 and 14, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	As was also discussed in the independent claims, Xiao does not specifically disclose the non-AP MLD comprises the second STA of the non-AP MLD.	Patil teaches the non-AP MLD comprises the second STA of the non-AP MLD (Devices capable of multi-link (ML) communications are characterized as a single device comprised of a separate entity for each of the multiple communication links. Such a device capable of ML communications (i.e., a non-AP MLD) having such separate entities for each communication link (i.e., comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD) may thus be broadly reasonably interpreted as a non-AP MLD that comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD; Patil; Figs. 5 and 6B; [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	However, Xiao and Patil do not specifically disclose the STA is operable to stop transmitting over the second wireless link until a beacon frame comprising an Extended Channel Switch Announcement (ECSA) information element (IE) having a Channel Switch Count set to 0 is received by the STA.	Bang teaches the STA is operable to stop transmitting over the second wireless link until a beacon frame comprising an Extended Channel Switch Announcement (ECSA) information element (IE) having a Channel Switch Count set to 0 is received by the second STA of the non-AP MLD (Information regarding a new channel in a received beacon may comprise an extended channel switch announcement element with a channel switch count. When the channel switch count is 0, channel switching may occur at any time. The STA may thus be broadly reasonably interpreted as not transmitting (i.e., stopping transmitting) over the associated wireless link (i.e., a second wireless link) until a beacon frame comprising an Extended Channel Switch Announcement (ECSA) information element (IE) having a Channel Switch Count set to 0 is received by the STA; Bang; [0199]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Bang regarding beacon information for changes in wireless link information with the teachings as in Xiao regarding beacon information for wireless links and Patil regarding beacon information for wireless links. The motivation for doing so would have been to increase performance by allowing an access point to coordinate the timing of channel switching (Bang; [0199]).
Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2019/0268956, Xiao hereinafter, provided by Applicant) and Patil et al. (US 2021/0014911, Patil hereinafter, full support for cited subject matter exists in provisional application No. 62/873,827 filed on Jul. 12, 2019) in view of Kim et al. (US 2015/0245282, Kim hereinafter).	Regarding claims 7 and 16, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Xiao further teaches the BSS parameter update comprises a beacon that indicates an update for the second wireless link (The beacon frame may include BSSID profile information for VAP2, which may be broadly reasonably interpreted as indicating an update for the second wireless link; Xiao; Figs. 9-11; [0097]-[0101], [0115]-[0116]).	However, Xiao and Patil do not specifically disclose the beacon comprises a change sequence number, wherein a change in a value of the change sequence number indicates a critical update for the wireless link.	Kim teaches the beacon comprises a change sequence number (A beacon frame may be comprised of a change sequence field, which may be broadly reasonably interpreted as a change sequence number; Kim; Fig. 22; [0180], [0220]-[0223]), wherein a change in a value of the change sequence number indicates a critical update for the wireless link (A beacon frame may be comprised of a change sequence field, which may signal when critical information of the network is changed. A change in a value of the change sequence number may thus be broadly reasonably interpreted as indicating a critical update for the wireless link; Kim; Fig. 22; [0180], [0220]-[0223]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding beacon information for wireless links with the teachings as in Xiao regarding beacon information for wireless links and Patil regarding beacon information for wireless links. The motivation for doing so would have been to increase performance by allowing wireless devices to save power by dozing until full beacon information is received (Kim; [0180]-[0181]).	Regarding claims 8 and 17, Xiao, Patil, and Kim teach the limitations of claims 7 and 16 respectively.	Xiao further teaches the update comprises at least one of: an Extended Channel Switch Announcement (ECSA); a BSS Color Change Announcement; an EDCA (Enhanced Distributed Channel Access) parameter modification; a multi-user (MU) EDCA Parameter Set element; and a Modification of a Spatial Reuse Parameter Set element (Beacon parameters may include at least an Extended Channel Switch Announcement and a BSS Color Change Announcement. The update may thus be broadly reasonably interpreted as comprising at least one of: an Extended Channel Switch Announcement (ECSA); a BSS Color Change Announcement; an EDCA (Enhanced Distributed Channel Access) parameter modification; a multi-user (MU) EDCA Parameter Set element; and a Modification of a Spatial Reuse Parameter Set element; Xiao; Fig. 2; [0054]-[0055], [0067]).	However, Xiao and Patil do not specifically disclose the update comprises a critical update.	Kim teaches the update comprises a critical update (A beacon frame may be comprised of a change sequence field, which may signal when critical information of the network is changed. A change in a value of the change sequence number may thus be broadly reasonably interpreted as indicating a critical update for the wireless link; Kim; Fig. 22; [0180], [0220]-[0223]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding beacon information for wireless links with the teachings as in Xiao regarding beacon information for wireless links and Patil regarding beacon information for wireless links. The motivation for doing so would have been to increase performance by allowing wireless devices to save power by dozing until full beacon information is received (Kim; [0180]-[0181]).	Regarding claims 9 and 18, Xiao and Patil teach the limitations of claims 1 and 10 respectively.	Patil further teaches the STA is the second STA of the non-MLD (Devices capable of multi-link (ML) communications are characterized as a single device comprised of a separate entity for each of the multiple communication links. Such a device capable of ML communications (i.e., a non-AP MLD) having such separate entities for each communication link (i.e., comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD) may thus be broadly reasonably interpreted as a non-AP MLD that comprises a first STA of the non-AP MLD and a second STA of the non-AP MLD; Patil; Figs. 5 and 6B; [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Patil regarding wireless communication over multiple communication links with the teachings as in Xiao regarding wireless communication over multiple communication links. The motivation for doing so would have been to increase performance by allowing multi-link communication capable devices to dynamically switch communication links without disassociating or reassociating using similar ML communication parameters (Patil; [0070]).	However, Xiao and Patil do not specifically disclose the BSS parameter update comprises a change sequence number, wherein a change in a value of the change sequence number causes the STA to enter an awake state.	Kim further teaches the BSS parameter update comprises a change sequence number, wherein a change in a value of the change sequence number causes the STA to enter an awake state (A beacon frame may be comprised of a change sequence field, which may signal when critical information such as full beacon information of the network is changed. The STA may doze until the next full beacon, and may thus be broadly reasonably interpreted as entering an awake state for the next full beacon based on the change in the value of the change sequence field. The BSS parameter update may thus be broadly reasonably interpreted as comprising a change sequence number, wherein a change in a value of the change sequence number causes the STA to enter an awake state; Kim; Fig. 22; [0180]-[0181], [0220]-[0223]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Kim regarding beacon information for wireless links with the teachings as in Xiao regarding beacon information for wireless links and Patil regarding beacon information for wireless links. The motivation for doing so would have been to increase performance by allowing wireless devices to save power by dozing until full beacon information is received (Kim; [0180]-[0181]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474